By The Court.
Hilton, J.
We think this case was properly left to the jury, and that the charge of the judge is not *91open to any objection. When the law considers a child to be of sufficient maturity to go alone in the public streets (2 Rer. Stat. 5 th Ed. 165, § 266), it certainly cannot require any greater caution or prudence from it than its age will j ustify.
If, therefore, the child exercises the caution of one of it years, that is all that can be expected of it. To desire mr re would be to require it to have the judgment of a person m mature years : and as this would be impossible, the proposition is conclusively answered by saying that the law does 'not exact an impossibility. " ■
Order affirmed.